DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Amended claims 1, 2, 10, and 13 have been noted. The amendment filed 12/27/21 has been entered and carefully considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7, there is a duplicate of “comprises comprise”. Please delete “comprise”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pore et al (US 2012/0329208) in view of Gatineau et al (US 2012/0231611).

Pore discloses that the first reactant may be germanium dichloride dioxane, but does not disclose that the first reactant comprises a bidentate nitrogen containing adduct forming ligand.
Gatineau discloses dihalide germylene precursors for ALD of germanium-containing films at low temperature [0032] and have increased volatility as compared to germanium chloride dioxane (Abstract). The precursor includes germanium chloride comprising a bidentate nitrogen containing adduct ligand, wherein the adduct ligand comprises two nitrogen atoms which are bonded to at least one carbon atom (GeCl2-(TMEDA)) [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the germanium precursor of Gatineau, such as GeCl2 (TMEDA), in the process of Pore as an alternative to germanium dichloride dioxane since it has increased volatility and lower melting point and can be used for the deposition of germanium-containing films by ALD at low temperatures.
Regarding Claim 4, Pore discloses that the second metal may be Sb [0243] (Fig. 2).

Regarding Claim 20, Pore discloses a device structure including the intermetallic compound is formed [0048]; [0248].
Thus, claims 1, 2, 4, 8-10, and 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Pore and Gatineau.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pore et al (US 2012/0329208) in view of Gatineau et al (US 2012/0231611) as applied above and further in view of Rahtu (US 2007/0123060).
Pore and Gatineau do not disclose that the first reactant is cobalt chloride (TMEDA) or nickel chloride (TMPDA).
Rahtu discloses that a volatile neutral coordinating ligand improves deposition of a film in an ALD process and improves film uniformity [0008]. The neutral coordinating ligand may be TMEDA or TMPDA [0020] and includes metal precursors, such as chlorides of cobalt, nickel, germanium, etc. and other adducts [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use other metal chloride (TMEDA) or metal chloride (TMPDA) precursors, similar to the GeCl2 (TMEDA) of Gatineau, in the process of Pore as suggested by Rahtu in order to improve film uniformity in the ALD process and improve deposition when forming cobalt or nickel films as an alternative to germanium films.
Thus, claim 11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Pore, Gatineau, and Rahtu.
Claims 1-6, 8-10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2015/0004316) in view of Gatineau et al (US 2012/0231611).
Thompson discloses a cyclic deposition process for forming an intermetallic compound [0018] comprising: providing a first metal precursor to a reaction chamber to form a first metal species; and providing an organometallic reducing agent comprising a second metal to react with the first metal species to form the intermetallic compound (claim 1).
Thompson does not disclose that the first reactant comprises a bidentate nitrogen containing adduct forming ligand.
Gatineau discloses dihalide germylene precursors for ALD of germanium-containing films at low temperature [0032]. The precursor includes germanium chloride comprising a bidentate nitrogen containing adduct ligand, wherein the adduct ligand comprised two nitrogen atoms which are bonded to at least one carbon atom (GeCl2-(TMEDA)) [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the dihalide germanium precursor of Gatineau in the process of Thompson in order to form germanium metal or germanium alloy films by ALD as an alternative since they are advantageous for deposition at low temperature.
Regarding Claim 3, Thompson discloses that the organometallic reducing agent has a general formula of R-M-H, wherein R is an organic group and M is a metal [0020].

Regarding Claims 5-6, the general formula of Thompson includes R as an alkyl group and X and n having values falling within the claimed ranges [0020].
Regarding Claim 8, Thompson discloses that the organometallic precursor acts as a metallic reducing agent [0020].
Regarding Claim 12, Thompson discloses that the organometallic reducing agent may be an alkyl metal hydride [0020], wherein the metal may be tin [0019]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use similar alkyl metal hydrides of tin, such as tributyltin hydride (TBTH), as the organometallic reducing agent in the process of Thompson because alkyl metal hydrides of tin were known to be suitable reducing agents for ALD.
Regarding Claim 20, Thompson discloses that there is a device structure including the intermetallic compound formed [0011]; [0025].
Thus, claims 1-6, 8-10, 12, and 20 would have been obvious within the meaning of 35 USC 103 over the combined teaching of Thompson and Gatineau.
Claims 7, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2015/0004316) in view of Gatineau et al (US 2012/0231611) as applied above and further in view of Blakeney et al (Atomic Layer Deposition of Aluminum Metal Films Using a Thermally Stable Aluminum Hydride Reducing Agent).
Thompson does not disclose one of the claimed R groups.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a metalorganic reducing agent having an R group as suggested by Blakeney in the ALD process of Thompson since it allows for deposition of high purity metal films at very low temperatures with high growth rates.
Regarding Claim 13, Blakeney discloses the ALD deposition temperature of less than 140°C for low resistivity (p. 1845 (col. 2; Fig. 2). 
Regarding Claims 14-17, Thompson discloses the metal-containing material is elemental metal [0018] and the general formula of Thompson includes R as an alkyl group and X and n having values falling within the claimed ranges [0020]. Gatineau suggests gallium halides, including a diamine adduct of a corresponding metal chloride (GeCl2 (TMEDA)) [0047], such that Ga would be the first metal for gallium-containing films.
Regarding Claim 19, Thompson discloses that the organometallic reducing agent may be an alkyl metal hydride [0020], wherein the metal may be tin [0019]. Thus, it would have been obvious to use similar alkyl metal hydrides of tin, such as tributyltin hydride (TBTH), as the organometallic reducing agent in the process of Thompson because alkyl metal hydrides of tin were known to be suitable reducing agents for ALD.
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2015/0004316) in view of Gatineau et al (US 2012/0231611) and Blakeney et al (Atomic Layer Deposition of Aluminum Metal Films Using a Thermally Stable Aluminum Hydride Reducing Agent) as applied above and further in view of Rahtu (US 2007/0123060).
Thompson, Gatineau, and Blakeney do not disclose that the first reactant is cobalt chloride (TMEDA) or nickel chloride (TMPDA).
Rahtu discloses that a volatile neutral coordinating ligand improves deposition of a film in an ALD process and improves film uniformity [0008]. The neutral coordinating ligand may be TMEDA or TMPDA [0020] and includes metal precursors, such as chlorides of cobalt, nickel, germanium, etc. and other adducts [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use other metal chloride (TMEDA) or metal chloride (TMPDA) precursors, similar to the GeCl2 (TMEDA) of Gatineau, in the process of Thompson as suggested by Rahtu in order to improve film uniformity in the ALD process and improve deposition when forming cobalt or nickel films as an alternative to germanium or aluminum films.
Thus, claim 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Thompson, Gatineau, Blakeney, and Rahtu.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/254,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘111 claims meet every limitation of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. Applicant argues that neither reference suggests that the germanium-containing precursor of Gatineau is suitable to react with the reducing agent of Thompson. This is not found persuasive because Thompson discloses that the first precursor includes metal halides [0017] and Gatineau discloses a metal halide precursor (i.e. GeCl2 (TMEDA)) which is useful as a first precursor with a reducing agent to form germanium-containing films by ALD [0032]. Thus, it would have been .
Applicant argues that Rahtu does not disclose a reactant comprising cobalt chloride TMEDA, but rather teaches providing a neutral coordinating ligand capable of coordinating one of the reactants. This is not found persuasive because Gatineau discloses the reactant germanium chloride TMEDA [0047] and Rahtu discloses that TMEDA provides similar advantages for other metal chlorides such as cobalt and nickel [0020]; [0037]. Thus, it would have been obvious to use other metal chloride (TMEDA) precursors as an alternative to the germanium chloride (TMEDA) precursor of Gatineau as suggested by Rahtu in order to form different metal-containing films.
Applicant argues that Pore does not disclose that the second reactant is a metal-containing organic compound and Gatineau does not cure this deficiency. This is not found persuasive because Pore discloses that the second reactant may be a metal-containing organic compound [0243] while the first reactant may be germanium dichloride dioxane [0242]. Gatineau discloses that germanium dichloride (TMEDA) has increased volatility as compared to germanium dichloride dioxane (Abstract). Thus, it would have been obvious to use the germanium precursor of Gatineau comprising a bidentate nitrogen containing adduct ligand as an alternative to the germanium dichloride dioxane of Pore since it has increased volatility. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715